On July 8, 1996, the Court found the defendant in violation of the conditions of his suspended sentence and it is the judgment of the Court that defendant’s prior suspended sentence is hereby revoked and that the defendant be and he is hereby sentenced to a term of seventeen (17) years in the Montana State Prison. It is the recommendation of the Court that the defendant shall complete both phases of the sexual offender treatment program at the Montana State Prison prior to becoming eligible for parole. The defendant shall receive credit from May 13, 1996, through date of sentencing, July 8, 1996, for fifty-seven (57) days jail time which he has previously served.
On November 14,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision *130of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 2nd day of December, 1996.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 14th day of November, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Joseph A. Valentine for representing himself in this matter.